IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-72,455-01


EX PARTE DENNIS GAY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 2003CR5988 IN THE 379TH 
JUDICIAL DISTRICT COURT OF BEXAR COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
one count of aggravated robbery with a deadly weapon and one count of aggravated assault
with a deadly weapon. He was sentenced to six years' imprisonment for the aggravated
assault and eight years' imprisonment, suspended for ten years, for the aggravated robbery.
 Applicant contends that his convictions for aggravated robbery and aggravated assault
against the same complainant during the same transaction constitute double jeopardy.   
	The trial court has signed findings of fact and conclusions of law recommending
granting relief.  However, Applicant's sentence for the aggravated assault was completely
discharged on August 4, 2009, and he fails to allege collateral consequences from that
conviction.  Applicant's sentence for the aggravated robbery has not been revoked, therefore
that conviction is not final for the purposes of an 11.07 writ of habeas corpus.  Tex. Code
Crim. Proc. Art. 11.07, §§ 1, 3(a)-(b).  Applicant must file a writ application under the
provisions of Texas Code of Criminal Procedure 11.072 to challenge a probated sentence.
	This application is dismissed.

DELIVERED: September 23, 2009
DO NOT PUBLISH